EXHIBIT 10.1

FROM: Citibank Europe plc (the “Bank”)



    TO: Renaissance Reinsurance Ltd., DaVinci Reinsurance Ltd. and RenaissanceRe
Specialty Risks Ltd. (the “Original Companies”) and RenaissanceRe Specialty U.S.
Ltd., Renaissance Reinsurance of Europe, Platinum Underwriters Bermuda, Ltd. and
Renaissance Reinsurance U.S. Inc. (formerly Platinum Underwriters Reinsurance,
Inc.) (the “Additional Companies” and, together with the Original Companies, the
“Companies”)

DATE: 30th December, 2015

Ladies and Gentlemen,

The Facility Letter dated 17 September 2010 between (1) the Bank and (2) the
Companies regarding a committed letter of credit issuance facility in a maximum
aggregate amount of USD 300,000,000, as amended by Letter Amendment dated 14th
July 2011, 1st October, 2013, 23rd December 2014 and 31st March 2015 and as may
be further amended, varied, supplemented, novated or assigned from time to time
(the “Facility Letter”).



1.   We refer to the Facility Letter. Capitalised terms used in this letter
shall have the meanings given to them in the Facility Letter (including where
defined in the Facility Letter by reference to another document).



2.   The following amendments shall take effect on and from the date that the
Bank receives this letter duly executed by the Companies (“Effective Date”).



3.   The Bank and the Companies agree, for good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, that as
effective from the date of this letter:



  (i)   Clause 1.1 of the Facility Letter shall be amended and restated in its
entirety as follows:



      “Further to recent conversations, Citibank Europe plc (the “Bank”) is
pleased to provide a committed letter of credit issuance facility (the
“Facility”) up until 31 December 2017 (the “Termination Date”) to the Companies
subject to the terms and conditions set out in this Letter. Unless otherwise
defined herein, capitalised terms used in this Letter are as defined in Clause
14.”



  (ii)   Clause 2.1 of the Facility Letter shall be amended and restated in its
entirety as follows:

“The Facility shall be in a maximum aggregate amount of USD 300,000,000 (or the
equivalent in the applicable currency) (the “Facility Limit”). The maximum
aggregate amount of letters of credit that may be issued on behalf of any one
Company shall be equal to the Facility Limit; provided however, that in no event
shall (i) the aggregate amount of letters of credit issued on behalf of
RenaissanceRe Specialty U.S. Ltd. exceed USD 60,000,000 (or the equivalent in
the applicable currency); (ii) the aggregate amount of letters of credit issued
on behalf of Platinum Underwriters Bermuda, Ltd. and Renaissance Reinsurance
U.S. Inc. (formerly Platinum Underwriters Reinsurance, Inc.) collectively exceed
USD 25,000,000 (or the equivalent in the applicable currency) and (iii) the
maximum aggregate amount of letters of credit that may be issued on behalf of
all Companies collectively exceed the Facility Limit.”



4.   Except as expressly amended by this letter, the Facility Letter remains
unmodified and in full force and effect. In the event of a conflict or
inconsistency between the terms of this letter and the terms of the Facility
letter, the terms of this letter shall prevail.



5.   The provisions contained in clause 6, Interest, and clause 7, Fees, in the
Facility Letter shall apply in relation to the amendments agreed pursuant to the
terms of this letter. Each party to this letter shall bear its own costs and
expenses in relation to the amendments agreed pursuant to the terms of this
letter.



6.   On the date of this letter and on the Effective Date, each Original
Company, as to itself, hereby confirms to the Bank that the representations and
warranties set forth in clause 8 of the Facility Letter are true.



7.   With effect from the Effective Date of this letter, the terms and
conditions of the Facility Letter shall be read and construed by reference to
this letter and all references to the Facility Letter shall be deemed to
incorporate the relevant amendments contained within this letter.



8.   This letter may be executed in counterparts, each of which shall be deemed
to be an original, and all such counterparts taken together shall constitute one
and the same agreement. This letter and any non-contractual obligations arising
in connection with it shall be governed by English law and the provisions of
Clause 16 (Governing Law) of the Facility Letter shall be incorporated, with any
necessary changes, as if set out in full in this letter. No person shall have
any right to enforce any provision of this letter under the Contracts (Rights of
Third Parties) Act 1999.



9.   Please indicate your agreement to the foregoing by countersigning the
attached copy of this letter and returning the same to us.

[signature page follows]

For and of behalf of
Citibank Europe plc

/s/ Niall Tuckey

Name: Niall Tuckey
Title: Director

We agree to the terms set out in this letter.

For and of behalf of
Renaissance Reinsurance Ltd.

/s/ Jeffrey D. Kelly

Name: Jeffrey D. Kelly
Title: Chief Financial Officer

For and of behalf of
DaVinci Reinsurance Ltd.

/s/ Aditya Dutt

Name: Aditya Dutt
Title: President

For and of behalf of
RenaissanceRe Specialty Risks Ltd.

/s/ Jeffrey D. Kelly

Name: Jeffrey D. Kelly
Title: Chief Financial Officer

For and of behalf of
RenaissanceRe Specialty U.S. Ltd.

/s/ Jeffrey D. Kelly

Name: Jeffrey D. Kelly
Title: Chief Financial Officer

For and of behalf of
Renaissance Reinsurance of Europe

/s/ Sean Brosnan

Name: Sean Brosnan
Title: Managing Director

For and of behalf of
Renaissance Reinsurance U.S. Inc.

/s/ James M. Conway

Name: James M. Conway
Title: Senior Vice President

For and of behalf of
Platinum Underwriters Bermuda, Ltd.

/s/ Ross A. Curtis

Name: Ross A. Curtis
Title: President

